EXAMINER’S STATEMENT
Claims 1-11 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Liljegren discloses actuator detection. Yoon discloses transmitting a signal to external devices via a home gateway. However, the limitations “identifying, by the processing system, an actuator that is capable of producing a physical effect in the real world to match the physical effect of the anchor on the scene, wherein the actuator is integrated into a system in the home network that comprises at least one of: a smart thermostat, a smart lighting system, or a smart speaker system” and “sending, by the processing system, a signal to a home gateway of the home network, wherein the home gateway is to route the signal to the system in the home network, and wherein the signal controls the actuator to produce the physical effect in the real world when the physical effect of the anchor on the scene occurs in the media stream,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611